Citation Nr: 0731424	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a gastrointestinal 
condition secondary to medications prescribed for various 
service-connected disabilities.

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating higher than 10 percent 
for a right hip disability, for the period from March 28, 
2001, to April 27, 2004.

5.  Entitlement to an initial rating higher than 20 percent 
for a right hip disability, for the period since April 28, 
2004.

6.  Entitlement to an initial rating higher than 20 percent 
for a low back disability.

7.  Entitlement to an initial compensable rating for 
hammertoes of the right foot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2002, December 2003, and July 2004 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that granted noncompensable service connection 
for hammertoes of the right foot, effective March 28, 2001; 
granted service connection and awarded 10 percent disability 
ratings for PTSD and for a right hip disability, each 
effective April 19, 2001; granted service connection and 
awarded a 20 percent disability rating for a low back 
disability, effective April 28, 2004; and denied service 
connection for fibromyalgia and a gastrointestinal disorder 
secondary to medications prescribed for a service-connected 
disability.

In a December 2003 statement of the case, the RO increased 
the disability rating for the veteran's PTSD from 10 to 30 
percent disabling, effective March 28, 2001.  By a February 
2005 rating decision, the RO established the effective date 
of service connection for a right hip disability and the 10 
percent disability rating as March 28, 2001, and increased 
the disability rating for the veteran's right hip from 10 to 
20 percent disabling, effective April 28, 2004.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2007, the veteran testified before the Board at a 
hearing that was held at the RO.

The issues of entitlement to service connection for a 
gastrointestinal condition secondary to medications 
prescribed for various service-connected disabilities and for 
fibromyalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since March 28, 2001, the veteran's PTSD has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect, panic attacks more than once 
per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  For the period from March 28, 2001, to April 27, 2004, 
the veteran's right hip disability was manifested by 
subjective complaints of pain, and objective evidence of 
flexion of 118 degrees; abduction of 30 degrees; adduction of 
14 degrees; internal rotation of 0 degrees; and external 
rotation of 16 degrees, and minimal degenerative arthritis.

3.  For the period since April 28, 2004, the veteran's right 
hip disability has been manifested by subjective complaints 
of pain, and objective evidence of flexion of 90 degrees; 
abduction of 28 degrees; adduction of 22 degrees; internal 
rotation of 12 degrees; and external rotation of 18 degrees, 
with additional functional limitation on repetitive use, and 
minimal degenerative arthritis.

4.  Since April 28, 2004, the veteran's low back disability 
has been manifested by no limitation of motion of the 
thoracolumbar spine with flexion greater than 30 degrees and 
no ankylosis.  It has not been productive of any 
incapacitating episodes within the past 12 months.

5.  Since April 28, 2004, the veteran's service-connected low 
back disability has been manifested by neurological symptoms 
approximating no more than mild incomplete paralysis of the 
sciatic nerve.

6.  Since March 28, 2001, the veteran has had hammertoes of 
digits two through five on the right foot.  His right great 
toe is not a hammertoe.  There is no evidence of claw foot of 
the right foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD 
have been met since March 28, 2001, the effective date of 
service connection.  38 U.S.C.A. § 1155, 5103, 5103A  (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's right hip disability have not been 
met for the period from March 28, 2001, to April 27, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5010, 5251, 5252, 5253 
(2006).

3.  The criteria for an initial rating in excess of 20 
percent for the veteran's right hip disability have not been 
met for the period since April 28, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5010, 5251, 5252, 5253 (2006).

4.  The criteria for a rating higher than 20 percent for a 
low back disability have not been met since April 28, 2004, 
the effective date of service connection.  38 U.S.C.A. 
§ 1155, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DC 5243 (2006).  

5.  The criteria for an initial compensable rating for 
hammertoes of the right foot have not been met since March 
28, 2001, the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5103, 5103A  (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5282 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the 
ratings initially assigned for his PTSD, right hip, low back, 
and hammertoes disabilities on the original grants of service 
connection.  See 38 C.F.R. § 20.201 (2006); Beyrle v. Brown, 
9 Vet. App. 24, 27 (1996); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 (Fed. Cir. 
1998).  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grants of 
service connection for each disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.  

A.  PTSD

The veteran's PTSD is rated as 30 percent disabling under DC 
9411.  Under that diagnostic code, a 30 percent disability 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Treatment records dated from April 2001 to December 2005 show 
various PTSD symptoms, including guilt, hypervigilence, 
intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, isolation from others, impaired 
memory, problems with concentration, and a sense of a 
foreshortened future.  These records also show that the 
veteran had to sleep in a separate room from his wife, as a 
result of his nightmares and difficulty sleeping, and that he 
changed jobs in late 2002 as a result of not being able to 
tolerate the memories of his experiences in Vietnam which 
were triggered by his interaction with veterans.  
Additionally, these records show that the veteran reported 
that his wife is so stressed by his behavior that she stated 
that she felt as though she might have a heart attack.  More 
recent records show that the veteran has had increasing 
difficulty in occupational functioning, increasing frequency 
of panic attacks, and increased difficulty with sleep.  Other 
findings include regular notations that the veteran had a 
constricted affect, that he consistently denied experiencing 
suicidal or homicidal ideations, and that there was no 
evidence of cognitive impairment.  

The veteran underwent examination for PTSD in February 2002.  
At that time, the veteran reported a many-year history of 
symptoms of depression and anxiety for which he had only 
recently sought treatment.  His current complaints included 
intrusive memories, difficulty sleeping, frequent nightmares 
from which he often awoke and was unable to go back to sleep, 
difficulty concentrating, hypervigilence, and an increased 
startle response.  

Mental status examination revealed a depressed mood and sad 
affect.  The veteran was noted to be tearful throughout the 
interview, particularly when specifically asked to remember 
and address episodes he experienced in Vietnam.  His thought 
content was noted to be coherent.  No delusional material was 
elicited or observed.  He denied experiencing suicidal or 
homicidal ideations, or hallucinations.  His short- and long-
term memory were grossly intact.  

With regard to his occupational history, the veteran reported 
that for the last 10 years he had been working for the state, 
and that prior to that he had worked for the Department of 
Labor.  

With regard to his social history, the veteran reported that 
he lived at home with his wife.  He stated that he had two 
children, one of whom lived at home, and one of whom was in 
college and lived away from home.

The veteran denied a significant legal history, and denied a 
history of drug or alcohol abuse.

The examiner determined that the most appropriate diagnosis 
for the veteran was post-traumatic stress disorder.  His 
symptoms caused mild to moderate dysfunction socially and 
occupationally.  Based upon the above symptoms, a GAF score 
of 80 was assigned.

In January 2007 testimony before the Board, the veteran 
reported that he was currently experiencing symptoms of 
hypervigilence, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, isolation from others, 
impaired memory, problems with concentration, and a sense of 
a foreshortened future.  He admitted to keeping a baseball 
bat near him when he slept for protection, despite that he 
lived in a safe neighborhood.  The veteran additionally 
reported that since changing jobs in 2002, he had been 
required to travel into the field to interview school 
officials for state education approval for approximately one 
week in every four.  This traveling required him to interact 
with other people on a more frequent basis, and was so 
psychologically exhausting to the veteran that he frequently 
had to take time off from work after such travel.  He 
estimated that he took off several days per month due to such 
exhaustion.  He also described a deteriorating ability to 
remember things when in the field, such that he frequently 
left items behind in the field, and had to have his wife help 
him compile reports when he returned home.  Nevertheless, the 
veteran described his work as a release, in the sense that it 
provided him with a distraction from his thoughts related to 
the Vietnam War.  With regard to social activities, the 
veteran reported that he never did anything socially aside 
from eating dinner at a restaurant alone with his wife.  At 
home, he preferred always being with his wife, although they 
did not always interact with each other, as she preferred to 
watch television, which he did not enjoy.  He occasionally 
went fishing by himself, but did not pursue any other 
solitary leisure activities.  He stated that he had a sister 
whom he knew cared about him but stated that he could not 
bring himself to call her, due to his difficulty getting 
close to people emotionally.  He reported that he had had 
difficulty being close with his children due to a history of 
being over-protective, and being overly worried about their 
wellbeing.

The February 2002 examination assigned a GAF score of 80.  
Other treatment records dated from April 2001 to December 
2005 reflect GAF scores of 65, 60, 55, 52, and 50, with a 
worsening of the veteran's GAF scores in the more recent 
past.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 80 generally reflects that if 
symptoms are present, they are transient and expectable 
reactions to psychological stressors (e.g., difficulty 
concentrating after a family argument), and they result in no 
more than slight impairment in social, occupational, or 
school functioning.  GAF scores of 65 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
having some meaningful interpersonal relationships.  GAF 
scores of 60 generally reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  GAF scores 52 and 55 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Scores of 41 to 
50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

Here the veteran indicated that he has no friends and spends 
the vast majority of his time in isolation or with his wife.  
However, he and his wife are often not involved in the same 
activity, as she enjoys watching television, and the veteran 
does not.  Additionally, while the veteran has reported a 
stable and committed relationship with his wife, he has 
acknowledged that his wife is so stressed by his behavior 
that she has said that she feels as though she might have a 
heart attack.  In addition, while the veteran has a sister 
whom he knows loves him, he has been unable to make himself 
reach out to her.  Similarly, he has reported that he has not 
had a close relationship with his children due to their 
perception of him as being too overprotective, and too 
worried about their welfare.  Despite evidence indicating a 
stable work history when able to work independently, the 
evidence demonstrates that the veteran has had increasing 
difficulty in getting along with others, such that he has 
frequently had to take time off from work in order to 
recuperate, and that he has had increasing difficulty with 
panic attacks.  The veteran's increasing difficulty with work 
and social environments clearly indicate that his PTSD 
symptoms fall within the category of moderately severe PTSD.  
In so determining, the Board finds it significant that the 
veteran was assigned a GAF score of 60-65 on very few 
occasions, and on the one occasion that he was assigned a GAF 
of 80, his symptoms were described as mild to moderate, 
indicating that a score of 80 may not have been entirely 
appropriate.  In addition, he was also assigned a GAF of 65 
that same month, further demonstrating that the veteran's 
symptoms at that time were more severe than transient and 
expectable reactions to psychological stressors.  The 
veteran's GAF scores most consistently are in the 50 to 55 
range.  Additionally, the veteran's most recent treatment 
records note that the veteran's PTSD symptoms had worsened.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating for PTSD.  In the judgment of the Board, 
the evidence as a whole demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 50 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have deficiencies in most areas, as he is able to work on his 
own, and is able to enjoy some solitary leisure pursuits, 
such as fishing.  Nor has he been shown to have obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical or obscure, near continuous panic 
or depression affecting his ability to function 
independently, or neglect of personal hygiene.  As such, the 
Board finds that an evaluation in excess of 50 percent is not 
warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, despite more recent evidence of worsening of PTSD 
symptomatology, the Board finds that staged ratings are not 
indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 50 percent disabling 
since March 28, 2001, when service connection became 
effective.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Right Hip

The veteran's right hip disability is rated under DC 5010-
5252.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen. 38 
C.F.R. § 4.27 (2006).  Diagnostic Code 5010 pertains to 
traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic 
Code 5252 pertains to limitation of flexion of the thigh.  38 
C.F.R. § 4.71a, DC 5252.  The RO assigned a disability rating 
of 10 percent for the period from March 28, 2001, to April 
27, 2004, and a disability rating of 20 percent for the 
period since April 28, 2004.  He asserts that he is entitled 
to a higher rating for each period.

Impairment of the thigh with limitation of motion is rated 
under DC 5251 for limitation of extension; DC 5252 for 
limitation of flexion; and, DC 5253 for limitation of 
abduction or rotation.  38 C.F.R. § 4.71a, DCs 5251, 5252, 
5253 (2006).  Diagnostic Code 5251 addresses limitation of 
extension of the thigh.  When extension is limited to 5 
degrees, a 10 percent rating is applicable.  Diagnostic Code 
5252 addresses limitation of flexion of the thigh.  When 
flexion is limited to 10 degrees, a 40 percent rating is 
applicable.  When flexion is limited to 20 degrees, a 30 
percent rating is applicable.  When flexion is limited to 30 
degrees, a 20 percent rating is applicable.  When flexion is 
limited to 45 degrees, then a 10 percent rating is 
applicable.  Diagnostic Code 5253 addresses impairment of the 
thigh.  When there is limitation of abduction, and motion 
lost beyond 10 degrees, then a 10 percent rating is assigned.  
When there is limitation of adduction of cannot cross legs, 
then a 10 percent rating is assigned.  When there is 
limitation of rotation of the thigh, and the veteran cannot 
toe-out more than 15 degrees, then a 10 percent rating is 
assigned.  Normal range of motion for flexion of the hip is 0 
- 125 degrees, and normal range of motion for abduction of 
the hip is 0 - 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5255 addresses impairment of the femur.  38 
C.F.R. §4.71a, DC 5003 (2006).  A minimum compensable 
disability rating of 10 percent is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 percent 
disability rating contemplates malunion of the femur with 
moderate knee or hip disability.  A 30 percent disability 
rating contemplates malunion of the femur with marked knee or 
hip disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  In 
this case, however, there is no evidence indicating that the 
veteran has malunion or fracture of the femur.  Therefore, 
the general provisions of this diagnostic code are not 
applicable.

Finally, hip and femur disabilities can also be rated under 
the diagnostic code pertaining to flail joint of the hip, and 
ankylosis.  Flail joint of the hip warrants an 80 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5254 (2005).  
Ankylosis of the hip is rated under Diagnostic Code 5250.  38 
C.F.R. § 4.71a, DC 5250 (2005).  However, in this case there 
is no indication of either flail hip joint or ankylosis.  
Thus, these diagnostic codes are not for application either.

The Board thus turns to the applicable diagnostic codes:  DCs 
5010, 5251, 5252 and 5253.

1.  March 28, 2001 to April 27, 2004

The Board finds that the veteran is not entitled to an 
increased rating under the diagnostic criteria pertaining to 
arthritis.  Diagnostic Code 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
one major joint or group of minor joints, will warrant a 
rating of 10 percent; in the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The hip is considered a major 
joint.  38 C.F.R. § 4.45 (2006).  For the period from March 
28, 2001, to April 27, 2004, the veteran's hip was rated 10 
percent disabling based upon noncompensable limitation of 
motion (flexion to 118 degrees).  As DC 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups, and only the right hip, or one major 
joint is involved, he is entitled to no more than a 10 
percent disability rating under DC 5010.  Accordingly, 
neither DC 5003 nor 5010 may serve as a basis for an 
increased rating in this case. 38 C.F.R. § 4.71a, DC 5003.

Neither may DC 5251 serve as a basis for an increased rating.  
A 10 percent disability rating is the maximum available 
rating under that DC 5251.  As the veteran is already in 
receipt of a 10 percent rating under DC 5010-5252, DC 5251 
may not serve as a basis for an increased rating in this 
case.  38 C.F.R. § 4.71a, DC 5251.

Turning now to Diagnostic Codes 5252 and 5253, clinical 
records dated from March 2001 to April 2004 show complaints 
of right hip pain but do not demonstrate that specific ranges 
of motion of the right hip were recorded during this time 
period.  On VA examination in February 2002, range of motion 
testing of the right hip revealed flexion of 118 degrees; 
abduction of 30 degrees; adduction of 14 degrees; internal 
rotation of 0 degrees; and external rotation of 16 degrees.  
Based upon these measurements, the Board finds that the 
veteran is not entitled to a higher rating for his right hip 
disability for the period from March 28, 2001, to April 27, 
2004.  Specifically, he did not have limitation of flexion of 
the thigh at the hip to 30 degrees, or limitation of 
abduction of the thigh with motion lost beyond 10 degrees, as 
is required for a 20 percent rating under either DC 5252 or 
DC 5253.  38 C.F.R. § 4.71a, DCs 5252, 5253.

In considering the effect of pain on repetitive use, the 
Board notes that the examiner did not specifically address 
whether there was evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive movement.  
The veteran contends that his right hip disability flared up 
with prolonged walking or standing.  However, even if the 
veteran did experience occasional flare-up of his right hip 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the range 
of motion of his right hip would have been restricted by pain 
or other factors to limitation of flexion of the thigh at the 
hip to 30 degrees, or limitation of abduction of the thigh 
with motion lost beyond 10 degrees, as is required for a 20 
percent rating under either DC 5252 or DC 5253.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right hip was limited in motion to the 
requisite degree, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
for the period from March 28, 2001, to April 27, 2004, the 
veteran's right hip disability warranted no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  April 28, 2004, to the Present

The Board finds that the veteran is not entitled to an 
increased rating under the diagnostic criteria pertaining to 
arthritis.  Diagnostic Code 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
one major joint or group of minor joints, will warrant a 
rating of 10 percent; in the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The hip is considered a major 
joint.  See 38 C.F.R. § 4.45 (2006).  Since April 28, 2004, 
the veteran's hip has been rated 20 percent disabling based 
upon loss of function with repetitive use.  As the maximum 
disability rating provided for by DC 5003 is 10 percent where 
only one major joint is involved, and the veteran is already 
in receipt of a 20 percent disability rating under DC 5010-
5252,  neither DC 5003 nor 5010 may serve as a basis for an 
increased rating in this case. 38 C.F.R. § 4.71a, DC 5003.

Neither may DC 5251 serve as a basis for an increased rating.  
A 10 percent disability rating is the maximum available 
rating under that DC 5251.  As the veteran is already in 
receipt of a 20 percent rating under DC 5010-5252, DC 5251 
may not serve as a basis for an increased rating in this 
case.  38 C.F.R. § 4.71a, DC 5251.

Turning now to Diagnostic Codes 5252 and 5253, clinical 
records dated from April 2004 to November 2006 show 
complaints of right hip pain but do not demonstrate that 
specific ranges of motion of the right hip were recorded 
during this time period.  Records dated in August 2006 show 
that the veteran had painless range of motion of the right 
hip.  On VA examination in June 2004, range of motion testing 
of the right hip revealed flexion of 90 degrees; abduction of 
28 degrees; adduction of 22 degrees; internal rotation of 12 
degrees; and external rotation of 18 degrees.  The examiner 
noted that on repetitive motion of the right hip, the 
veteran's pain increased by approximately 50 percent, his 
range of motion decreased by approximately 10 percent, and he 
showed some signs of weakness and lack of endurance.  Based 
solely upon the recorded measurements, the Board finds that 
the veteran is not entitled to a higher rating for his right 
hip disability for the period since April 28, 2004.  
Specifically, he did not have limitation of flexion of the 
thigh at the hip to 30 degrees, or limitation of abduction of 
the thigh with motion lost beyond 10 degrees, as is required 
for a 20 percent rating under either DC 5252 or DC 5253.  
38 C.F.R. § 4.71a, DCs 5252, 5253.

Based upon the ranges of motion of the veteran's right hip 
recorded on examination in June 2004, the veteran is not 
entitled to a compensable rating for his right hip 
disability.  However, in considering the effect of pain on 
repetitive use, the RO found that there was sufficient 
evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive movement to warrant an 
increased rating of 20 percent.  With regard to whether the 
veteran is entitled to a rating in excess of 20 percent based 
upon functional limitation with repetitive use, the Board 
finds no evidence to warrant a rating in excess of 20 
percent.  The veteran contends that his right hip disability 
flares up with prolonged walking or standing.  However, even 
if the veteran does experience flare-up of his right hip 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the range 
of motion of his right hip is restricted by pain or other 
factors to limitation of flexion of the thigh at the hip to 
20 degrees, as is required for a 30 percent rating under DC 
5252.  Thus, even considering the effects of pain on use, 
there is no probative evidence that the right hip is limited 
in motion to the requisite degree, and thus the requirements 
for a rating in excess of 20 percent are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
for the period since April 28, 2004, the veteran's right hip 
disability has warranted no more than a 20 percent rating.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Low Back

The Board has evaluated the veteran's back disability with 
consideration of the level of impairment of his ability to 
engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes resulting from 
intervertebral disc syndrome over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243.
 
The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease is as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 20 percent disabling under DC 5010-5243.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27.  
Diagnostic Code 5010 pertains to traumatic arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5243 contemplates 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5010, 
5243.

Diagnostic Code 5010 directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 
5010, Note 1.

The lumbar vertebrae are considered a group of minor joints 
that is ratable on parity with a major joint.  38 C.F.R. § 
4.45.  Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Regardless, the veteran is already in receipt 
of a 20 percent disability rating, and thus neither DC 5003 
nor 5010 may serve as a basis for an increased rating in this 
case.  38 C.F.R. § 4.71a, DC 5003.

Similarly, the veteran is not entitled to an increased rating 
under the diagnostic criteria pertaining to limitation of 
motion of the lumbar spine.  Clinical records dated from May 
2001 to November 2006 show that in May 2001 the veteran had 
60 degrees forward flexion of the lumbar spine.  Treatment 
records otherwise demonstrate complaints of painful, limited 
motion, but do not demonstrate that specific ranges of motion 
were recorded during that time period.  On VA examination in 
June 2004, range of motion testing revealed forward flexion 
to 60 degrees, extension to 35 degrees, right lateral bending 
to 24 degrees, left lateral bending to 26 degrees, right 
lateral rotation to 22 degrees, and left lateral rotation to 
24 degrees, with pain on the ends of all movement.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  The veteran's 
lumbar spine disability ranges of motion fall at most within 
the requirements for a 20 percent rating:  forward flexion 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion not greater than 120 degrees.  
Limitation of flexion of the lumbar spine to 30 degrees or 
less and ankylosis are not shown.  38 C.F.R. § 4.71a, 
DC 5237.

Intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243.  Under that code, a 
40 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
four weeks but less than six during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, while the veteran reported that he frequently had to 
take time off from work due to exhaustion, he has never 
reported that he was bedridden due to back pain.  
Additionally, there is no other evidence indicating that the 
veteran was prescribed bed rest by a physician for more than 
four weeks but less than six weeks during any one-year period 
of the rating period under consideration.  Accordingly, he is 
not entitled to an increased rating under this version of 
this diagnostic code.

Intervertebral disc syndrome (IDS) may be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Therefore, it is necessary to determine whether the 
veteran may be entitled to a higher rating if chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
June 2004 VA examination showed forward flexion to 60 
degrees, extension to 35 degrees, right lateral bending to 24 
degrees, left lateral bending to 26 degrees, right lateral 
rotation to 22 degrees, and left lateral rotation to 24 
degrees, with pain on the ends of all movement.  These ranges 
of motion would warrant a rating of 20 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula, forward flexion of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, are not demonstrated.  38 C.F.R. 
§ 4.71a, DC 5237.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, the veteran is already in 
receipt of a 40 percent disability rating under DC 8520 for 
impairment of the sciatic nerve affecting the right lower 
extremity that resulted from a shrapnel wound sustained in 
service.  The question before the Board, then, is whether the 
veteran is entitled to a separate or higher rating for any 
neurological manifestations  of his low back disability.  

The evidence reflects that the veteran has complained of pain 
and numbness that radiates from his back into both his right 
and left lower extremities.  On VA examination of the spine 
in June 2004, the veteran was found to have sensory deficits 
in both lower extremities that were determined to be 
inconsistent and circumferential.  He had 3+ muscle weakness 
on the right side, 2+ ankle reflexes on the left, and 1+ on 
the right.  The examiner determined that the veteran had low 
back pain with a disc herniation at L4-5, with right sciatica 
syndrome already service-connected.  On VA neurological 
examination in June 2004, the veteran complained of 
experiencing pain and numbness since 2002 that radiated into 
only the left lower extremity.  Physical examination revealed 
negative straight leg raising on the left and normal 
coordination.  He had decreased vibratory sensation at the 
ankles, and decreased sensation to pinprick in patchy 
distribution below the right knee.  Deep tendon reflexes were 
2+, although the examiner noted that it was difficult to 
elicit a right ankle jerk.  His toes were downgoing.  After 
reviewing a July 2003 MRI report, the examiner noted that 
there was a small right lateral disc herniation at L4-5 but 
determined that there was no objective root compression.  The 
assessment was no neurological evidence of radiculopathy in 
the left lower extremity.

A CT scan of the lumbar spine dated in September 2006 showed 
that the veteran had multilevel degenerative disc disease 
with a diffuse disc bulge that may contact the descending 
left S1 nerve root at L5-S1.  EMG testing in September 2006 
revealed S1 radiculopathy into the right lower extremity.

The evidence thus reflects that the veteran has radiculopathy 
from his low back into his right lower extremity but not into 
his left.  However, the veteran is already in receipt of a 40 
percent disability rating under DC 8520, which pertains to 
impairment of the sciatic nerve.  As the veteran is already 
service-connected for impairment of the sciatic nerve 
affecting the right lower extremity, it would amount to 
pyramiding to grant the veteran a separate disability rating 
for any impairment of the sciatic nerve related to his 
service-connected low back disability.  See 38 C.F.R. § 4.14 
(2006).  As pyramiding is forbidden, the veteran is not 
entitled to a separate or higher rating for his low back 
disability under the diagnostic criteria pertaining to 
neurological impairment.  Furthermore, service connection for 
left sciatica has been denied by the July 2004 rating 
decision and no appeal has been perfected as to that issue.

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability has warranted no more than 
a 20 percent rating at any time since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

D.  Hammertoes

The veteran's hammertoes disability is rated as 
noncompensably disabling under DC 5282.  Diagnostic Code 5282 
provides for a noncompensable rating where single toes are 
hammertoes.  A maximum 10 percent is warranted where all toes 
of one foot are hammertoes, without claw foot.  38 C.F.R. 
§ 4.71, DC 5282.

Treatment records dated from March 2001 to November 2006 and 
reports of VA examination dated in February 2002 and 
September 2003 show that the veteran had a right foot drop, 
that he had mild hammertoes on digits two through five of his 
right foot, and that he received treatment for onychomycosis 
of the affected nails.  These records also show that the 
veteran's wife frequently assisted him in keeping the 
hammertoes clean and in good condition.  They do not show 
that the great toe of the right foot was a hammertoe, or that 
the veteran had claw foot.  In January 2007 testimony before 
the Board, the veteran asserted that his disability was more 
severe than the current rating reflected.  

Despite the veteran's complaints that his hammertoes 
disability is more severe than the current rating reflects, 
the Board finds that a compensable rating is not warranted.  
The veteran has consistently been shown to have mild 
hammertoes of only digits two through five of his right foot.  
The great toe of his right foot is not a hammertoe.  Under DC 
5282, all five toes of one foot must be hammertoes in order 
for an increased rating of 10 percent to be warranted.  Thus, 
an increased initial rating under DC 5282 is not warranted.

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
hammertoes and that no reasonable basis exists for assigning 
a higher rating under another diagnostic code.  The veteran 
does not have claw foot, or malunion or nonunion of the 
tarsal or metatarsal bones; therefore, consideration of 
Diagnostic Codes 5278, or 5283 is not warranted.  
Additionally, while the veteran has a right foot drop and 
weakness in his right ankle, he is already separately 
service-connected for those disabilities which are the result 
of right sciatic nerve impairment.  It would amount to 
pyramiding to grant the veteran an additional disability 
rating for his right foot drop and right ankle weakness, as 
those disabilities are contemplated in his 40 percent 
evaluation for impairment of the sciatic nerve.  See 
38 C.F.R. § 4.14 (2006).  As pyramiding is forbidden, the 
veteran is not entitled to a separate or higher rating for 
his hammertoes under the diagnostic criteria pertaining to 
other disabilities of the foot, or impairment of the ankle.  
See 38 C.F.R. § 4.71, DCs 5284, 5270-5274 (2006).

In sum, the weight of the credible evidence demonstrates that 
the veteran's hammertoes disability has warranted no more 
than a 0 percent rating at any time since the original grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002, January 
2003, November 2003, and May 2004; rating decisions in May 
2002, December 2003, and July 2004; and statements of the 
case in December 2003, February 2005, and January 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 supplemental statements of 
the case.  The veteran received additional notice in March 
2006, however an additional supplemental statement of the 
case is not required because the veteran waived agency of 
original jurisdiction consideration of the evidence received 
subsequent to the January 2006 supplemental statements of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

An initial rating of 50 percent for PTSD, but no higher, is 
granted from March 28, 2001.

An initial rating in excess of 10 percent for a right hip 
disability for the period from March 28, 2001, to April 27, 
2004, is denied.

An initial rating in excess of 20 percent for a right hip 
disability for the period since April 28, 2004, is denied.

An initial rating higher than 20 percent for a low back 
disability is denied.

An initial compensable rating for hammertoes of the right 
foot is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a gastrointestinal 
condition secondary to medications prescribed for various 
service-connected disabilities, and for fibromyalgia.

The veteran contends that his gastrointestinal disorders 
(Barrett's esophagitis, gastroesophageal reflux disease 
(GERD), hiatal hernia, and diverticulitis) are the result of 
medications prescribed for various service-connected 
disabilities, including PTSD, and several orthopedic 
disabilities, including deformity of the thumb, arthritis of 
the right hip, low back, and hammertoes of the right foot.

Post-service clinical records show that the veteran has been 
diagnosed with multi-joint arthritis.  For relief of pain, he 
has been prescribed medications including Celebrex and Vioxx, 
nonsteroidal anti-inflammatories (NSAIDs).  VA clinical 
records dated in April 2004 show that the veteran was found 
to be having significant difficulties with side effects from 
NSAIDs, and that he was unable to drink juice without pain.  
Records dated in May 2004 show that he had stopped taking 
Celebrex because of stomach problems.

The veteran underwent VA gastrointestinal examination in 
September 2003.  The examiner at that time concluded that 
there was no relationship between the medication the veteran 
had been prescribed for his service-connected PTSD and his 
gastrointestinal problems.  The examiner did not, however, 
comment as to whether there was any relationship between the 
medications prescribed for his service-connected orthopedic 
disabilities and his gastrointestinal problems.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  While the veteran in this case has 
already been afforded a VA examination, the examiner did not 
opine as to whether the veteran's gastrointestinal disorders 
were related to the use of medication prescribed for his 
service-connected orthopedic disabilities, as the veteran 
alleged.  As the record reflects that the veteran has been 
assessed with several gastrointestinal disorders, and that he 
has been prescribed NSAIDs for treatment of his right hip, 
low back, and thumb disabilities, and no opinion has yet been 
rendered as to whether any gastrointestinal disorder is 
related to his use of medication prescribed for his service-
connected orthopedic disabilities, the Board finds that a 
remand for an examination and etiological opinion is 
necessary.  

With regard to the claim for service connection for 
fibromyalgia, the veteran asserts that since 2001 he has 
received treatment from Jerome Meyer, M.D. for fibromyalgia.  
A May 2001 clinical record from Dr. Meyer shows that the 
veteran was felt to have a "fibromyalgia syndrome."  
Records from Dr. Meyer dated after May 2001, however, have 
not been associated with the claims file.  Because VA is on 
notice that there are additional records that may be 
applicable to the veteran's claim for service connection for 
fibromyalgia and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
records from Jerome Meyer, M.D., dated 
from May 2001 to the present.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Schedule the veteran for a VA 
gastroenterological examination.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
provide an opinion as to whether it is 
as likely as not (50 percent 
probability or greater) that any 
gastroenterological or gastroesophageal 
disorder which may be diagnosed is 
causally or etiologically related to 
the medication prescribed for the 
veteran's service-connected orthopedic 
disabilities.  In rendering his or her 
opinion, the examiner should 
specifically take into consideration 
and comment on the April and May 2004 
notations indicating that the veteran 
was experiencing significant 
difficulties related to the use of 
NSAIDs.

3.  Then, readjudicate the veteran's 
claimed for service connection for a 
gastrointestinal disorder, to include 
as due to medications prescribed for 
service-connected disabilities, and for 
fibromyalgia.  If the decisions remain 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


